Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “one or more valves”. However, Applicant’s disclosure is limited to a single valve. It is unclear and indefinite how Applicant intends the selector valve to be structured and/or operate with a plurality of valves.
In regards to claims 8 and 12, it is unclear and indefinite whether Applicant intends to positively recite the educator ports. For purposes of examination, the Office interprets claims 8 and 12 as positively reciting the educator ports.
Claim 12 recites “at least one of a plurality of outlets”. However, Applicant’s disclosure is limited to a single outlet. It is unclear and indefinite how Applicant intends the selector valve to be structured and/or operate with a plurality of outlets.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-13, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scapes (U.S. Patent 3,771,765) in view of VanTuyl (U.S. Patent 2,874,719).
In regards to claim 8, Scapes discloses a selector valve assembly comprising: a control member (20); and one or more valves (12) operatively coupled to the control member (20), each of the one or more valves having an outlet port (16) capable of being in fluid communication with at least one of two educator ports, wherein the control member (20) is capable of being moved to a first position (i.e. position in fluid communication with 15) to permit flow of a first fluid through one of the one or more valves (20) to at least one of the educator ports, and wherein the control member (20) capable of being moved to a second position (i.e. position in fluid communication with 17) to permit flow of a second fluid through one of the one or more valves (20) to at least one of the educator ports.
The office notes that the inclusion of material worked upon (i.e. concentrate) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
Scapes does not specifically disclose that the outlet port (16) is in fluid communication with at least one of two educator ports. 
VanTuyl teaches an educator valve wherein a first material outlet (118) is fluidly coupled with at least two educator ports (133, 134). 
In the instant case, the teaching in VanTuyl of providing material to a plurality of educator ports would have suggested to a person having ordinary skill in the art to provide a variety of materials to a plurality of educator ports, because such an arrangement is simply the use of a known multiway valve for its established function to achieve predictable results. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). See MPEP §2143. Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. Absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim in unpatentable as obvious under 35 U.S.C. 103(a).
It is the office's position that applicants have not submitted persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art. Accordingly, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.

In regards to claim 9, the one or more valves (12) includes a single valve, and wherein the outlet port (16) is in fluid communication with separate educator ports (VanTuyl 133, 134) in each position of the control member (20).
In regards to claim 10, the control member (20) is configured to rotate between the first and second positions.
In regards to claims 11, Scapes, as modified, discloses that each of the one or more valves (12) includes a fluid passageway extending through a sidewall or an end wall of the one or more valves (12), and wherein the fluid passageway is in communication with one of the first fluid (at port 15) and the second fluid (at port 17) based on the position of the control member (20).
In regards to claim 12, Scapes further discloses that the selector valve assembly comprising: a sleeve (13).
In regards to claim 13, see claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753